Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the amendment filed on 07/12/22.  Claims 1,3-6,8,10-13,15,17,18 and 20 of which claims 1, 8,15 and 18 are independent, were pending in this application and have been considered below.
(i) Claims 2, 7,9,14, 16,19 and 21-24 are cancelled.
(ii) Claims 1, 3,5,6,8,10-13,15 and 18 are currently amended.

Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 07/12/22, with respect to the rejection of claims 1-3,8-10,15 and 18 under 35 U.S.C. 103 as being unpatentable over Maes Jochen et al (EP2919392)(see IDS) in view of Tomeba et al (US 20160254894).  have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Allowable Subject Matter
4.         Claims 1,3-6,8,10-13,15,17,18 and 20 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1, 8,15  and 18, the prior art of record, specifically Maes Jochen et al (EP2919392)(see IDS) teaches a method, and an apparatus in [0045]-[0055], [0069]-[0089], fig.2, fig.3): - - -a  network unit(100) comprising a non-linear precoder(120) for jointly pre-processing transmit samples to be transmitted over respective communication channels for crosstalk mitigation, the non-linear precoder comprising a first non-linear precoding stage( see block 121) configured to operate according to a first triangular precoding matrix (L) and including a modulo function(T), followed by a second linear precoding stage(see block 122) (corresponding to “concatenating, by a network node, of linear and non-linear precoding’’) configured to operate according to a second precoding matrix (Q), where in the network unit further comprises a first pilot signal generator( see block 111) configured to generate first pilot signals(X1) for pre-processing by the second precoding stage(corresponding to “linearly precoded with one linear precoding matrix from a linear precoder’’) only to yield partially-precoded pilot signals for further transmission over the respective communication channels, and a controller(VCU , block 130) configured to update the second precoding matrix based on first error measurements performed during the transmission of the partially-precoded pilot signals over the respective communication channels while keeping the first precoding matrix unaltered. and further comprising a second pilot signal generator (111) configured to generate or third pilot signals(X3) for pre-processing by the first and second precoding stages (corresponding to “linearly precoded with both the linear precoder and a feedforward filter in a non-linear precoder from the concatenation of linear and nonlinear precoders”’) to yield fully-precoded pilot signals for further transmission over the respective communication channels. The multiplexers 323, 321 and 322 (shown in fig. 2) multiplex the respective pilot signals together with the respective data signals over particular tones and/or particular DMT symbols. Considering the pilot signal X1, the normalized correlation yields the residual crosstalk RHQ of the concatenated channel S-1D-1HQ; considering the pilot signal X2, the normalized correlation yields the nominal crosstalk of the channel S-1D-1H, and further its QR matrix decomposition to yield a unitary matrix Q, a lower triangular matrix with unit diagonal L, and a scaling diagonal matrix S. The noisy received vector Y goes through the equalization stages 304 and 305. The first equalization stage 304, which corresponds to the typical frequency equalization step (FEQ), uses a diagonal matrix D-1, and outputs a partially-equalized received vector Y'. The second equalization stage 305 uses another diagonal matrix S-1, whose element are the diagonal elements of R*. The first and second equalization stages 304 and 305 can be merged into one single equalization stage D-1S-1 or S-1D-1. The properly equalized frequency samples go then through the modulo function I (block 306) to yield a vector Y* for processing by a decision stage 307 (or demodulator) to yield an estimates U* of the transmit vector U (corresponding to “demodulating the data”).
Tomeba et al (US 20160254894) teaches in [0114] that linear precoding (first precoding), nonlinear precoding (second precoding), and a combination of linear precoding and non-linear precoding (third precoding) are applicable as the precoding scheme in the first embodiment.
Gupta et al (US 20130051490) teaches in fig. 7, [0062] At step 740, the RI and PMI values associated with these M selected channel capacities are passed on for further processing to find the optimum CQI index.
However, none of the prior arts cited alone or in combination provides the motivation to teach concatenating, by a network node, of linear and non-linear precoding, wherein the concatenating comprises concatenating the linear and non-linear precoding based on specific channel state information acquisition from at least one user equipment; generating two types of demodulation reference signals for the concatenated linear and non-linear precoding, wherein one of the two types is linearly precoded with one linear precoding matrix from a first-stage linear precoder, used for linear receive combining, and another one of the two types is linearly precoded with both the first-stage linear precoder and a feedforward filter in a second-stage non-linear precoder from the concatenation of linear and nonlinear precoders, used for scaling and phase de-rotation of the non-linearly precoded data; and multiplexing, by the network node, the two types of demodulation reference signals with data, determining a precoding type; calculating a linear precoding matrix based on the specific channel state information acquisition for the at least one user equipment; scheduling the at least one user equipment for non-linear precoding; and Page 2 of 12designing non-linear precoding based on the specific channel state information acquisition as recited in claim 1 and similarly as in claims 8, 15 and 18.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 21, 2022